UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1858



SAMUEL K. JACOBS; NANCY HECKERMAN,

                                           Plaintiffs - Appellants,

          versus


YU FAN; YELIN SHI,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-1379-1)


Submitted:   November 28, 2005            Decided:   January 4, 2006


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel K. Jacobs; Nancy Heckerman, Appellants Pro Se.        Sidney
Stafford Friedman, WEINSTOCK, FRIEDMAN & FRIEDMAN, P.A., Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Samuel      K.   Jacobs    and    Nancy   Heckerman     (“Appellants”)

appeal the district court’s judgment granting the Appellees’ motion

to dismiss and entering a judgment in the Appellees’ favor on their

breach of contract claim and granting the Appellees’ motion for

sanctions.    We have reviewed the record and affirm.             Insofar as the

Appellants    challenge     the     order    denying      their   motion    for   a

continuance and the order compelling discovery, the orders are not

reviewable.     See    Fed.   R.    Civ.    P.   72(a);    Sunview   Condominium

Ass’n v. Flexel Intern., Ltd., 116 F.3d 962, 964-65 (1st Cir.

1997).   With respect to the Appellants’ claim they were denied

their Seventh Amendment right to a jury trial, we find any error is

harmless as their complaint was dismissed on the Appellees’ motion

to dismiss, obviating the need for a trial.               Finally, there was no

error in the district court’s order referring the motion for a

change of magistrate judge to the magistrate judge.                See 28 U.S.C.

§ 144 (2000).

          Accordingly, we affirm.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                      - 2 -